

114 S2136 RS: Improving Small Business Innovative Research and Technologies Act of 2015
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 310114th CONGRESS1st SessionS. 2136IN THE SENATE OF THE UNITED STATESOctober 6, 2015Mr. Vitter (for himself, Mr. Enzi, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipDecember 3, 2015Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Regional SBIR State Collaborative Initiative Pilot Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Improving Small Business Innovative Research and Technologies Act of 2015.
 2.Regional SBIR State collaborative initiative pilot programSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (mm)—
 (A)in paragraph (1), by striking for the 3 fiscal years beginning after the date of enactment of this subsection, and inserting and until September 30, 2017,; and (B)by adding at the end the following:
					
 (7)In generalEach Federal agency that is required to conduct an SBIR program shall provide 15 percent of the funds allocated to the SBIR program of the Federal agency that are set aside for administrative purposes under paragraph (1) to the Administration—
 (A)for the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (tt);
 (B)for the Federal and State Technology Partnership Program established under section 34; and (C)to support the Office of the Administration that administers the SBIR program and the STTR program, subject to reasonable costs, in carrying out those programs, including any conference relating to the programs.
 (8)Pilot programOf amounts provided to the Administration under paragraph (1), not less than $5,000,000 shall be used to provide grants under the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (tt) for each fiscal year in which the program is in effect.; and
 (2)by adding at the end the following:  (tt)Regional SBIR State collaborative initiative pilot program (1)DefinitionsIn this subsection—
 (A)the term eligible entity means— (i)a research institution; and
 (ii)a small business concern; (B)the term eligible State means—
 (i)a State that the Administration determines is in the bottom third of States with respect to the average number of annual SBIR program and STTR program awards made to companies in the State for the preceding 3 years for which the Administration has applicable data; and
 (ii)an EPSCoR State that— (I)is a State described in clause (i); or
 (II)is— (aa)not a State described in clause (i); and
 (bb)invited to participate in a regional collaborative; (C)the term EPSCoR State means a State that participates in the Experimental Program to Stimulate Competitive Research of the National Science Foundation, as established under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g);
 (D)the term FAST program means the Federal and State Technology Partnership Program established under section 34; (E)the term pilot program means the Regional SBIR State Collaborative Initiative Pilot Program established under paragraph (2);
 (F)the term regional collaborative means a collaborative consisting of eligible entities that are located in not less than 3 eligible States; and
 (G)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (2)EstablishmentThe Administrator shall establish a pilot program, to be known as the Regional SBIR State Collaborative Initiative Pilot Program, under which the Administrator shall provide grants to regional collaboratives to address the needs of small business concerns in order to be more competitive in the proposal and selection process for awards under the SBIR program and the STTR program and to increase technology transfer and commercialization.
 (3)GoalsThe goals of the pilot program are— (A)to create regional collaboratives that allow eligible entities to work cooperatively to leverage resources to address the needs of small business concerns;
 (B)to grow SBIR program and STTR program cooperative research and development and commercialization through increased awards under those programs;
 (C)to increase the participation of States that have historically received a lower level of awards under the SBIR program and the STTR program;
 (D)to utilize the strengths and advantage of regional collaboratives to better leverage resources, best practices, and economies of scale in a region for the purpose of increasing awards;
 (E)to increase the competitiveness of the SBIR program and the STTR program; (F)to identify sources of outside funding for applicants for an award under the SBIR program and the STTR program, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs; and
 (G)to offer increased one-on-one engagements with companies and entrepreneurs for SBIR program and STTR program education, assistance, and successful outcomes.
							(4)Application
 (A)In generalA regional collaborative that desires to participate in the pilot program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (B)Inclusion of lead eligible entities and coordinatorA regional collaborative shall include in an application submitted under subparagraph (A)— (i)the name of each lead eligible entity from each eligible State in the regional collaborative, as designated under paragraph (5); and
 (ii)the name of the coordinator for the regional collaborative, as designated under paragraph (6). (5)Lead eligible entity (A)In generalEach eligible State in a regional collaborative shall designate 1 eligible entity located in the eligible State to serve as the lead eligible entity for the eligible State.
 (B)Authorization by GovernorEach lead eligible entity designated under subparagraph (A) shall be authorized to act as the lead eligible entity by the Governor of the applicable eligible State.
 (C)ResponsibilitiesEach lead eligible entity designated under subparagraph (A) shall be responsible for administering the activities and program initiatives described in paragraph (7) in the applicable eligible State.
							(6)Regional collaborative coordinator
 (A)In generalEach regional collaborative shall designate a coordinator from amongst the eligible entities located in the eligible States in the regional collaborative, who shall serve as the interface between the regional collaborative and the Administration with respect to the management of grants received under the pilot program.
 (B)LimitationA regional collaborative may not appoint as coordinator under subparagraph (A) an eligible entity located in an EPSCoR State described in paragraph (1)(B)(ii)(II).
 (7)Use of FundsEach regional collaborative that is awarded a grant under the pilot program shall, in each eligible State in which an eligible entity of the regional collaborative is located—
 (A)establish an initiative under which first-time applicants for an award under the SBIR program or the STTR program are reviewed by experienced, national experts in the United States, as determined by the lead eligible entity designated under paragraph (5);
 (B)engage national mentors on a frequent basis to work directly with applicants for an award under the SBIR program or the STTR program, particularly during Phase II, to assist with the process of preparing and submitting a proposal;
 (C)create and make available an online mechanism to serve as a resource for applicants for an award under the SBIR program or the STTR program to identify and connect with Federal labs, prime government contractor companies, other industry partners, and regional industry cluster organizations;
 (D)conduct focused and concentrated outreach efforts to increase participation in the SBIR program and the STTR program by small business concerns owned and controlled by women, small business concerns owned and controlled by veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C)), and historically Black colleges and universities;
 (E)administer a structured program of training and technical assistance— (i)to prepare applicants for an award under the SBIR program or the STTR program—
 (I)to compete more effectively for Phase I and Phase II awards; and (II)to develop and implement a successful commercialization plan; and
 (ii)to create more competitive proposals to increase awards under the SBIR program and the STTR program; and
 (F)to assist applicants for an award under the SBIR program or the STTR program to identify sources of outside funding, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs.
							(8)Grant amount
 (A)In generalThe Administrator may award a grant to each eligible State in which an eligible entity of a regional collaborative is located not more than $300,000 to carry out the activities described in paragraph (7).
							(B)Limitation
 (i)In generalAn eligible State may not receive an award under both the FAST program and the pilot program for the same year.
 (ii)Rule of constructionNothing in clause (i) shall be construed to prevent an eligible State from applying for an award under the FAST program and the pilot program for the same year.
 (9)Duration of grantA grant awarded under this subsection shall be for a period of not more than 1 year, and may be renewed by the Administrator for 1 additional year.
 (10)TerminationThe pilot program shall terminate on September 30, 2017. (11)ReportNot later than 1 year after the date on which the pilot program terminates, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the pilot program, which shall include—
 (A)an assessment of the pilot program and the effectiveness of the pilot program in meeting the goals described in paragraph (3);
 (B)an assessment of the best practices, including an analysis of how the pilot program compares to the FAST program and a single State approach; and
 (C)recommendations as to whether any aspect of the pilot program should be extended or made permanent.. 3.FAST programSection 34 of the Small Business Act (15 U.S.C. 657d) is amended—
 (1)in subsection (h)— (A)in paragraph (1), by striking 2001 through 2005 and inserting 2016 and 2017; and
 (B)in paragraph (2), by striking fiscal years 2001 through 2005 and inserting each of fiscal years 2016 and 2017; and (2)in subsection (i), by striking September 30, 2005 and inserting September 30, 2017.
	
 1.Short titleThis Act may be cited as the Improving Small Business Innovative Research and Technologies Act of 2015.
 2.Regional SBIR State collaborative initiative pilot programSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (mm)—
 (A)in paragraph (1), by striking for the 3 fiscal years beginning after the date of enactment of this subsection, and inserting and until September 30, 2017,; and (B)by adding at the end the following:
					
						(7)SBIR and STTR programs; FAST program
 (A)DefinitionIn this paragraph, the term covered Federal agency means a Federal agency that— (i)is required to conduct an SBIR program; and
 (ii)elects to use the funds allocated to the SBIR program of the Federal agency for the purposes described in paragraph (1).
 (B)RequirementEach covered Federal agency shall provide an amount equal to 15 percent of the funds that are used for the purposes described in paragraph (1) to the Administration—
 (i)for the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (tt);
 (ii)for the Federal and State Technology Partnership Program established under section 34; and (iii)to support the Office of the Administration that administers the SBIR program and the STTR program, subject to agreement from other agencies about how the funds will be used, in carrying out those programs and the programs described in clauses (i) and (ii).
								(8)Pilot program
 (A)In generalOf amounts provided to the Administration under paragraph (7), not less than $5,000,000 shall be used to provide awards under the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (tt) for each fiscal year in which the program is in effect.
 (B)Disbursement flexibilityThe Administration may used any unused funds made available under subparagraph (A) as of April 1 of each fiscal year for awards to carry out clauses (ii) and (iii) of paragraph (7)(B) after providing written notice to—
 (i)the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate; and
 (ii)the Committee on Small Business and the Committee on Appropriations of the House of Representatives.; and
 (2)by adding at the end the following:  (tt)Regional SBIR State collaborative initiative pilot program (1)DefinitionsIn this subsection—
 (A)the term eligible entity means— (i)a research institution; and
 (ii)a small business concern; (B)the term eligible State means—
 (i)a State that the Administrator determines is in the bottom half of States, based on the average number of annual SBIR program awards made to companies in the State for the preceding 3 years for which the Administration has applicable data; and
 (ii)an EPSCoR State that— (I)is a State described in clause (i); or
 (II)is— (aa)not a State described in clause (i); and
 (bb)invited to participate in a regional collaborative; (C)the term EPSCoR State means a State that participates in the Experimental Program to Stimulate Competitive Research of the National Science Foundation, as established under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g);
 (D)the term FAST program means the Federal and State Technology Partnership Program established under section 34; (E)the term pilot program means the Regional SBIR State Collaborative Initiative Pilot Program established under paragraph (2);
 (F)the term regional collaborative means a collaborative consisting of eligible entities that are located in not less than 3 eligible States; and
 (G)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (2)EstablishmentThe Administrator shall establish a pilot program, to be known as the Regional SBIR State Collaborative Initiative Pilot Program, under which the Administrator shall provide awards to regional collaboratives to address the needs of small business concerns in order to be more competitive in the proposal and selection process for awards under the SBIR program and the STTR program and to increase technology transfer and commercialization.
 (3)GoalsThe goals of the pilot program are— (A)to create regional collaboratives that allow eligible entities to work cooperatively to leverage resources to address the needs of small business concerns;
 (B)to grow SBIR program and STTR program cooperative research and development and commercialization through increased awards under those programs;
 (C)to increase the participation of States that have historically received a lower level of awards under the SBIR program and the STTR program;
 (D)to utilize the strengths and advantages of regional collaboratives to better leverage resources, best practices, and economies of scale in a region for the purpose of increasing awards and increasing the commercialization of the SBIR program and STTR projects;
 (E)to increase the competitiveness of the SBIR program and the STTR program; (F)to identify sources of outside funding for applicants for an award under the SBIR program or the STTR program, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs; and
 (G)to offer increased one-on-one engagements with companies and entrepreneurs for SBIR program and STTR program education, assistance, and successful outcomes.
							(4)Application
 (A)In generalA regional collaborative that desires to participate in the pilot program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (B)Inclusion of lead eligible entities and coordinatorA regional collaborative shall include in an application submitted under subparagraph (A)— (i)the name of each lead eligible entity from each eligible State in the regional collaborative, as designated under paragraph (5)(A); and
 (ii)the name of the coordinator for the regional collaborative, as designated under paragraph (6). (C)Avoidance of duplicationA regional collaborative shall include in an application submitted under subparagraph (A) an explanation as to how the activities of the regional collaborative under the pilot program would differ from other State and Federal outreach activities in each eligible State in the regional collaborative.
							(5)Lead eligible entity
 (A)In generalEach eligible State in a regional collaborative shall designate 1 eligible entity located in the eligible State to serve as the lead eligible entity for the eligible State.
 (B)Authorization by GovernorEach lead eligible entity designated under subparagraph (A) shall be authorized to act as the lead eligible entity by the Governor of the applicable eligible State.
 (C)ResponsibilitiesEach lead eligible entity designated under subparagraph (A) shall be responsible for administering the activities and program initiatives described in paragraph (7) in the applicable eligible State.
 (6)Regional collaborative coordinatorEach regional collaborative shall designate a coordinator from amongst the eligible entities located in the eligible States in the regional collaborative, who shall serve as the interface between the regional collaborative and the Administration with respect to measuring cross-State collaboration and program effectiveness and documenting best practices.
 (7)Use of FundsEach regional collaborative that is provided an award under the pilot program may, in each eligible State in which an eligible entity of the regional collaborative is located—
 (A)establish an initiative under which first-time applicants for an award under the SBIR program or the STTR program are reviewed by experienced, national experts in the United States, as determined by the lead eligible entity designated under paragraph (5)(A);
 (B)engage national mentors on a frequent basis to work directly with applicants for an award under the SBIR program or the STTR program, particularly during Phase II, to assist with the process of preparing and submitting a proposal;
 (C)create and make available an online mechanism to serve as a resource for applicants for an award under the SBIR program or the STTR program to identify and connect with Federal labs, prime government contractor companies, other industry partners, and regional industry cluster organizations;
 (D)conduct focused and concentrated outreach efforts to increase participation in the SBIR program and the STTR program by small business concerns owned and controlled by women, small business concerns owned and controlled by veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C)), and historically black colleges and universities;
 (E)administer a structured program of training and technical assistance— (i)to prepare applicants for an award under the SBIR program or the STTR program—
 (I)to compete more effectively for Phase I and Phase II awards; and (II)to develop and implement a successful commercialization plan;
 (ii)to assist eligible States focusing on transition and commercialization to win Phase III awards from public and private partners;
 (iii)to create more competitive proposals to increase awards from all Federal sources, with a focus on awards under the SBIR program and the STTR program; and
 (iv)to assist first-time applicants by providing small grants for proof of concept research; and (F)assist applicants for an award under the SBIR program or the STTR program to identify sources of outside funding, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs.
							(8)Award amount
 (A)In generalThe Administrator shall provide an award to each eligible State in which an eligible entity of a regional collaborative is located in an amount that is not more than $300,000 to carry out the activities described in paragraph (7).
							(B)Limitation
 (i)In generalAn eligible State may not receive an award under both the FAST program and the pilot program for the same year.
 (ii)Rule of constructionNothing in clause (i) shall be construed to prevent an eligible State from applying for an award under the FAST program and the pilot program for the same year.
 (9)Duration of awardAn award provided under the pilot program shall be for a period of not more than 1 year, and may be renewed by the Administrator for 1 additional year.
 (10)TerminationThe pilot program shall terminate on September 30, 2017. (11)ReportNot later than September 30, 2018, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the pilot program, which shall include—
 (A)an assessment of the pilot program and the effectiveness of the pilot program in meeting the goals described in paragraph (3);
 (B)an assessment of the best practices, including an analysis of how the pilot program compares to the FAST program and a single State approach; and
 (C)recommendations as to whether any aspect of the pilot program should be extended or made permanent.. 3.FAST programSection 34 of the Small Business Act (15 U.S.C. 657d) is amended—
 (1)in subsection (h)— (A)in paragraph (1), by striking 2001 through 2005 and inserting 2016 and 2017; and
 (B)in paragraph (2), by striking fiscal years 2001 through 2005 and inserting each of fiscal years 2016 and 2017; and (2)in subsection (i), by striking September 30, 2005 and inserting September 30, 2017.December 3, 2015Reported with an amendment